      Case 1:20-cr-00388-DLC Document 25 Filed 08/06/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :                 20cr388 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
MARIO REYNOSO-HICIANO, JOEL CABRERA    :
a/k/a “Gordo,” a/k/a “Oso,” VLADIMIR   :
REYES, YUDITH REYNOSO-HICIANO a/k/a “La:
Classica,” and PEDRO REYNOSO,          :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     On August 5, 2020, defendants Mario Reynoso-Hiciano, Pedro

Reynoso, and Vladimir Reyes were presented and arraigned before

the Magistrate Judge.    The Government has informed the Court

that defendant Joel Cabrera is already in federal custody on

another matter and must be presented and arraigned on the

present indictment.     The fifth defendant, Yudith Reynoso-

Hiciano, remains at large.     Accordingly, it is hereby

     ORDERED that a telephonic initial conference in this case

is scheduled for Friday, August 28, 2020, at 10:00 a.m.          The

parties shall use the following dial-in credentials for the

telephone conference:

     Dial-in:         888-363-4749
     Access code:     4324948
         Case 1:20-cr-00388-DLC Document 25 Filed 08/06/20 Page 2 of 2


     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     IT IS FURTHER ORDERED that time from today until August 28,

2020, is excluded in the interest of justice for the reasons set

forth in the Government’s August 5, 2020 letter, pursuant to 18

U.S.C. § 3161(h)(7)(A).       This exclusion outweighs the best

interest of the defendants and the public in a speedy trial.



Dated:      New York, New York
            August 6, 2020

                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
